ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-25  are allowed.  Newly added claims 26-29 are also allowed due to their dependency on  parent claim. Therefore claims 1-29 are allowed.


REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding the Independent claims 1 and 25.  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, an autonomous vehicle having computer instructions, and a method of detecting objects of interest, comprising, among other limitations, inputting, sensor data to one or more first machine-learned models that detect objects external to an autonomous vehicle; obtaining,   as an output of the one or more first machine-learned models, data indicative of one or more detected objects external to the autonomous vehicle; determining,  data indicative of at least one uncertainty associated with the one or more detected objects at a current cycle, wherein the data indicative of the at least one uncertainty is determined based on the data indicative of the one or more detected objects and history data associated with the one or more detected objects at a previous cycle; inputting, the data indicative of the one or more detected objects and the data indicative of the at least one uncertainty associated with the one or more detected objects to one or more second machine-learned models that generate predictions in association with objects external to the autonomous vehicle; and obtaining,  as an output of the one or more second machine- learned models, data indicative of at least one prediction associated with the one or more detected objects, the at least one prediction based at least in part on the one or more detected objects and the at least one uncertainty.

Regarding the Independent claim 23  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a computing system, comprising: one or more first machine-learned models that  detect objects external to an autonomous vehicle based at least in part on sensor data; one or more second machine-learned models that generate predictions in association with objects external to the autonomous vehicle; one or more third machine-learned models that generate motion plans in association with the autonomous vehicle; one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: generating, as an output of the one or more first machine-learned models, data indicative of one or more detected objects external to the autonomous vehicle; generating data indicative of at least one uncertainty associated with the one or more detected objects; inputting the data indicative of the one or more detected objects and the data indicative of the at least one uncertainty associated with the one or more detected objects to the one or more second machine-learned models; generating, as an output of the one or more second machine-learned models, data indicative of at least one prediction associated with the one or more detected objects, the at least one prediction based at least in part on the one or more detected objects and the at least one uncertainty, inputting the data indicative of the at least one uncertainty associated with the one or more detected objects and the data indicative of the at least one prediction associated with the one or more detected objects to the one or more third machine-learned models; and generating, as an output of the one or more third machine-learned models, data indicative of at least one motion plan based on the one or more detected objects; wherein the data indicative of the at least one motion plan is generated by the one or more third machine-learned models based at least in part on the data indicative of the at least one uncertainty associated with one or more detected objects and the data indicative of the at least one prediction associated with the one or more detected objects.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663